                Case 2:20-sw-00919-DB Document 3 Filed 10/27/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER                                                     FILED
   Assistant United States Attorney                                     Oct 27, 2020
 3 501 I Street, Suite 10-100                                       CLERK, U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF CALIFORNIA
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10
     In the Matter of the Search of:                 REQUEST TO UN-SEAL SEARCH WARRANTS;
11                                                   [PROPOSED] ORDER
12   THE CELLULAR TELEPHONES ASSIGNED                2:19-SW-0876-DB
     CALL NUMBERS (786) 583-2749 and (916)
13   215-6347
14
     THE CELLULAR TELEPHONE ASSIGNED                 2:20-SW-0398-AC
15   CALL NUMBER (916) 291-3925

16   THE CELLULAR TELEPHONE ASSIGNED                 2:20-SW-0730-EFB
     CALL NUMBER (279) 203-2225
17
     THE CELLULAR TELEPHONE ASSIGNED                 2:20-SW-0844-CKD
18   CALL NUMBER (916) 212-5752

19   THE CELLULAR TELEPHONE ASSIGNED                 2:20-SW-0904-DB
     CALL NUMBER (209) 361-1453
20
     8471 Varney Avenue                              2:20-SW-0911-DB
21   Sacramento, California, 95828

22   9017 Willowberry Way,                           2:20-SW-0912-DB
     Elk Grove, California
23
     2830 McComb Avenue,                             2:20-SW-0913-DB
24   Stockton, California

25   12633 Fair Oaks Boulevard Apt 149,              2:20-SW-0914-DB
     Citrus Heights, California
26
     2015 Chevrolet SUV, Black with CA license       2:20-SW-0915-DB
27   #7FRP119

28


      MOTION TO UN-SEAL; [PROPOSED] ORDER
               Case 2:20-sw-00919-DB Document 3 Filed 10/27/20 Page 2 of 2

 1   2017 Honda sedan, Silver with CA license           2:20-SW-0916-DB
     #7ZPD460
 2
     2010 Toyota sedan, Grey with CA license            2:20-SW-0917-DB
 3   #8HIY836

 4   2003 Honda Sedan, silver with CA license           2:20-SW-0918-DB
     #8FVY382
 5
     2011 Kia Soul, silver with CA license              2:20-SW-0919-DB
 6   #6XXF904

 7

 8                                           REQUEST TO UNSEAL
 9          The search warrants, warrant affidavits, and related case filings in the above-captioned matters
10 have been filed under seal. The investigation to which these matters relate resulted in the grand jury

11 returning an indictment on October 15, 2020. There is no longer a need for these search warrants and

12 related documents to remain under seal. Accordingly, the United States requests that the above-

13 captioned matters be unsealed.

14

15    Dated: October 27, 2020                               MCGREGOR W. SCOTT
                                                            United States Attorney
16

17                                                    By: /s/ David Spencer
                                                          DAVID W. SPENCER
18                                                        Assistant United States Attorney
19

20

21                                           [PROPOSED] ORDER

22          Upon application of the United States of America and good cause having been shown,

23          IT IS HEREBY ORDERED that the files in the above-captioned matters be unsealed.

24

25    Dated: October 27, 2020
                                                          The Honorable Jeremy D. Peterson
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28


      MOTION TO UN-SEAL; [PROPOSED] ORDER
